Citation Nr: 0123827	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date, prior to March 4, 1997, for 
a grant of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military duty from August 1942 to 
September 1945 and was a prisoner of war (POW) of the German 
government from February 1944 to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that granted entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), effective November 18, 1997.  

In an April 2000 written statement, the veteran asked that 
his scheduled hearing before a Board member be canceled and 
did not request that the hearing be rescheduled.  As such, 
the Board believes all due process requirements were met with 
regard to his hearing request.

By way of procedural background, the Board notes that the 
veteran originally appealed a May 1995 RO rating action that 
denied his claim of entitlement to service connection for 
arthritis.  He also appealed a December 1999 RO decision that 
denied his claim of entitlement to a special monthly 
compensation based on loss of use of both lower extremities. 

In June 2000, the Board granted the veteran's claim of 
entitlement to service connection for arthritis.  As that 
action involved service connection for additional disability, 
the Board remanded the claims of entitlement to special 
monthly compensation based on loss of use of both lower 
extremities and an earlier effective date for a TDIU to the 
RO for reconsideration.  


In November 2000 the RO effectuated the Board's decision and 
assigned individual ratings of 10 percent for post traumatic 
arthritis of the left and right knees, effective from March 
16, 1994.  The RO assigned a 100 percent rating for the left 
knee disability from March 4, 1997 and the veteran's TDIU was 
made effective retroactive to March 4, 1997.  

Further, the RO granted entitlement to special monthly 
compensation based on loss of use of both feet, effective 
from November 19, 1998.  As such, the Board is of the opinion 
that the issue as set forth on the decision title page best 
characterizes the current status of the veteran's remaining 
claim on appeal.


FINDINGS OF FACT

1. On March 16, 1994, the RO received the veteran's claim for 
service connection for arthritis and a gastrointestinal 
disorder, and an increased evaluation for anxiety. 

2. The veteran's formal claim of entitlement to a TDIU was 
received on February 27, 1997.

3. In a November 2000 rating decision, the schedular 
requirements for a TDIU rating were first met as of March 
4, 1997 and the RO granted a TDIU, effective from that 
date.


CONCLUSION OF LAW

The criteria for an effective date, prior to March 4, 1997, 
for a grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5107(a), 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400, 4.3, 4.16 (2001); 66 Fed. Reg. 
45,620, 45,630-632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The veteran requests an effective date, prior to March 4, 
1997, for the award of a TDIU.  The Board notes that recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2001)), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (2000).  This duty to assist includes conducting a 
thorough and contemporaneous medical examination of the 
veteran that takes into account the records of prior medical 
treatment and prior examinations.  Precedential case law of 
the United States Court of Appeals for Veterans Claims 
(Court) has confirmed this obligation over the years.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993); see also 38 C.F.R. § 3.326 (2001).  

The Act provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(recently codified as amended at 38 U.S.C. § 5103 (West Supp. 
2001)).  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A (West Supp. 2001)).

The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The Board notes that the present matter has not 
been subjected to the well-grounded-claim requirement and 
thus, those provisions of the VCAA relating to the 
elimination of that requirement are therefore moot in this 
matter.

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Secretary of Veterans 
Affairs has issued regulations to implement the VCAA, found 
at 66 Fed. Reg. 45,620-632 (Aug. 29, 2001).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The RO, in the rating 
decision and notification letter dated in July 1999, and the 
statement of the case issued in March 2000, has set forth the 
law and facts in a fashion that clearly and adequately 
informed the claimant of the specific type of evidence needed 
to substantiate his claim.  Furthermore, the VA examination 
provided to the veteran in October 2000 fulfilled the RO's 
requirement to afford the veteran a current examination prior 
to consideration of his claim for an earlier effective date 
for the award of a TDIU.

The veteran has neither submitted nor made reference to any 
additional records that would address his claim.  Given the 
circumstances of this matter, the Board cannot find any basis 
under the VCAA to defer adjudication. 

Accordingly, the Board finds that it may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board finds 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA and regulations.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  Under both previous law and the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  

The Court has also stated, "It is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


Factual Background

A review of the record reflects that the veteran was service-
connected for a psychiatric disorder in May 1953 and awarded 
a 10 percent disability rating.  On March 16, 1994, the RO 
received his claim for service connection for arthritis and a 
gastrointestinal disorder, and an increased rating for his 
psychiatric disability.  In his claim, the veteran reported 
that, in September 1945, he had enrolled in a local 
university and earned undergraduate and graduate degrees, but 
did not complete his doctorate degree.  He worked for a 
pharmaceutical laboratory and then was a science instructor 
for nursing students at a hospital.  

On a Former POW Medical History completed in June 1994, the 
veteran checked yes to being unable to function or work 
because of psychological or emotional stress, and stated that 
he believed that the majority of his present physical and 
emotional problems were due to his POW experience.

According to a June 1994 POW Protocol Examination Report, the 
veteran gave an occupational history as described above, and 
it was noted that he did not lose much time from employment.  
He complained of joint and abdominal pain, sleep 
irritability, flashbacks and nightmares secondary to his 
period of internment.  Diagnoses included acute colitis, with 
17-inch colectomy in 1990, his original partial colectomy for 
colitis in 1956, and symptomatology beginning in service in 
1944.  Other diagnoses included history of post-traumatic 
stress disorder with current sleeplessness, nightmares and 
flashbacks, decreased hearing acuity, degenerative joint 
disease, in his knees, right tibia, hips and shoulders, and 
vocal cord injury, secondary to intubation in 1990 colectomy.  
The examiner did not comment on the veteran's social and 
industrial impairment.

According to a July 1994 VA psychiatric examination report, 
the veteran worked as a pharmaceutical liaison officer for 
Wyeth Drug Company from 1955 to 1961, and taught college 
science until 1970, but left teaching due to problems related 
to his chronic colitis.  He opened an upholstery and interior 
decorating business that he sold to his nephew in 1974, and 
continued to work there part time.  The examiner described 
him as pleasant, verbal and well educated with multiple 
medical and emotional problems related to his POW experience.  
The examiner did not comment on his occupational impairment.

An August 1994 VA orthopedic examination report indicates 
that the veteran had a doctorate degree in physiology, and 
switched careers in 1970, when he became an interior 
decorator and recently retired.  According to the report, his 
career change "was not made for a medical reason."  Mild 
osteoarthritis was diagnosed.  

Also in August 1994, the veteran underwent a VA intestinal 
examination, and the examination report documents his 
complaints of gastrointestinal problems since internment, 
including frequent bowel movements, bloody diarrhea, pain and 
bloating with colon surgery in 1956 and 1990.  Final 
diagnoses included gastroesophageal reflux disease (GERD), 
history of colitis with colonic resection in 1956 that 
appeared to begin during internment, postoperative adhesions 
with lysis of adhesion in 1990, fecal urgency and frequency 
with secondary GERD and colitis, that was responsible for 
limiting his work options. 

In September 1994 the RO granted service connection for 
duodenal ulcer with chronic colitis, and assigned a 
noncompensable disability rating, and awarded a 30 percent 
evaluation for anxiety disorder, effective from March 16, 
1993.  The combined disability rating at that time was 30 
percent.

In connection with the veteran's claim, in December 1994, the 
RO received private medical records, dated from November 1984 
to December 1993, that reflect his treatment for bilateral 
knee pain, gastrointestinal problems and fatigue.  The 
records variously described him as a self-employed decorator.  

A January 1988 barium enema revealed moderately severe 
diverticulosis of the left colon with no sign of tumor or 
polyp.  

In May 1995, the RO denied service connection for arthritis 
and granted a 10 percent evaluation for duodenal ulcer with 
chronic colitis, effective from March 16, 1993.  His combined 
disability rating was 40 percent from March 16, 1994.  

In May 1996, the veteran testified at a personal hearing at 
the RO.  He reported that he "still [goes] to work" and 
worked part time, approximately thirty hours per week, in the 
furniture repair business.  He stated that he worked at a 
shop and had a working station close to a bathroom.

An October 1996 private radiology report includes an 
impression of a long segment of stenosis of the proximal 
right superficial femoral artery secondary to eccentric 
ulcerated atherosclerotic plaque.

In February 1997, the veteran filed a Veteran's Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940).  He indicated that he had last worked full time in 
December 1995, and owned an upholstery business.  He also 
indicated that he earned a master's degree in 1951, and 
conducted doctoral research.  

A substantial amount of medical evidence was obtained by the 
RO, including VA and private medical records and reports, 
dated from 1993 to 2000.  An August 1997 statement from CLP, 
MD, indicates that the veteran developed significant 
osteoarthritis of the knees, for which he underwent a total 
left knee replacement the previous year.  The physician said 
that a right knee replacement was planned, and opined that 
the current osteoarthritis problems were related to service 
injuries.  

In an April 1998 statement to his United States Senator, the 
veteran reported that he was wheel-chair bound and unable to 
work.

During April, May and June 1998, the veteran underwent 
several VA examinations in conjunction with his claims.  
According to an April 1998 peripheral nerves examination 
report, he described increased low back and foot pain since 
his discharge from service.  Recently he was only able to 
walk a short distance using a cane.  The examiner said he had 
weakness of his legs and sensory loss that were compatible 
with a peripheral neuropathy as well as lumbosacral 
radiculopathy.  The physician stated that it was not unlikely 
that these symptoms resulted from a neuropathy that may be 
due to his history of frostbite in service, and was 
exacerbated by his lumbosacral degenerative joint disease 
that may not be related to the injury in service.  

An April 1998 VA psychiatric examination report indicates 
that the veteran was self-employed as a decorator until he 
retired approximately four years prior.  Objectively, he was 
alert and oriented, and participated actively in the 
interview.  He reported that he was able to walk short 
distances, but used a wheelchair to get around VA.  His 
speech and affect were normal, and his mood somewhat 
dysphoric.  The Axis I diagnosis was generalized anxiety 
disorder and a score of 55 was assigned on the Global 
Assessment of Functioning (GAF) scale.  

The examiner commented that he denied that his anxiety 
disorder significantly impacted his social functioning in the 
past, but he chose to isolate himself over the past four 
years due to both declining physical health that limited his 
mobility, and a desire to isolate himself from others.  As to 
the role of his anxiety in his occupational functioning, he 
said he used work in the past as a way to cope and control 
his anxiety.  Since retirement, his anxiety had increased in 
that he no longer had that outlet and believed that his 
current anxiety level could significantly interfere with his 
occupational functioning.  But, according to the examiner, it 
was difficult to determine to what extent it would interfere.

A May 1998 VA gastrointestinal examination report shows a 
diagnosis of mild gastritis consistent with Barrett's 
epithelium.  

In August 1998 the RO denied service connection for arthritis 
and awarded a 30 percent evaluation for duodenal ulcer with 
chronic colitis, effective from March 1993.  The combined 
disability rating was 50 percent from March 16, 1994.

A September 1998 statement from MDF, MD, a vascular surgeon, 
describes the veteran's treatment for peripheral neuropathy 
that, the physician opined, may be related to cold injury 
during service.  In October 1998, the RO denied service 
connection for cold injury to both feet.

In December 1998, the veteran filed another VA Form 21-8940.  
He indicated that he had last worked full-time in November 
1996, for Classical Design, as an upholsterer, and then 
became too disabled to work.  In January 1999, the RO 
received a Request for Employment Information in Connection 
With Claim for Disability Benefits (VA Form 21-4192) 
apparently completed by the veteran that same month.  He 
reported that he had last worked full time in 1992, and had 
been self-employed as an upholsterer and decorator.  He 
stated that he was unable to work due to lumbar deterioration 
and bilateral vascular disease in his legs, and could only 
work part time.  

In February 1999, the veteran underwent a VA examination for 
peripheral nerves.  He reported that he pursued a largely 
sedentary job until five years prior when he took a job that 
necessitated his standing all day and had worsened his pain 
in the last two years.  He was presently wheel chair bound.  
The examiner diagnosed relatively severe motor and sensory 
deficits that affected the lower extremities.  Peripheral 
neuropathy was also noted.  The examiner did not comment on 
his social and occupational impairment.

In May 1999 the RO granted service connection for peripheral 
neuropathy of the left and right arms, each evaluated as 20 
percent disabling from November 18, 1997, and denied the 
claim for a TDIU.  The combined disability rating was 70 
percent from November 18, 1997.

However, in a July 1999 rating action, the RO granted service 
connection for peripheral neuropathy for the left and right 
lower extremities, each evaluated as 10 percent disabling 
since November 18, 1997.  The RO also granted a TDIU, 
effective from November 18, 1997.  The combined disability 
rating was 50 percent from March 16, 1994 and 80 percent from 
November 18, 1997.

In March 2000, the veteran's representative submitted a 
notice of disagreement with the effective date of the award 
for a TDIU, and said that the "effective date should be 
1994."

As noted above, in June 2000, the Board granted the veteran's 
claim for service connection for arthritis, and remanded his 
claims for entitlement to special monthly compensation based 
on loss of use of both lower extremities, and an earlier 
effective date for a TDIU to the RO for reconsideration.

In conjunction with the Board remand, the RO received private 
orthopedic medical records, dated from September 1993 to 
December 1998.  They reveal that, when seen in December 1993, 
the veteran complained of anterior shin pain with mild knee 
discomfort, indicated that he moved to an apartment on the 
third floor, and walked up steps.  During 1994, he complained 
of increased bilateral lower extremity pain.  According to an 
October 1996 entry, he had not been seen for one year, and 
currently complained of severe knee and calf pain when he 
walked.  The impression was osteoarthritis in the knees and 
peripheral vascular disease.  The records document that, on 
March 4, 1997, he underwent a total left knee replacement 
and, on August 19, 1997, he underwent a right total knee 
arthroplasty.  The private physicians did not comment on his 
social and occupational impairment.

The veteran underwent a VA orthopedic examination in October 
2000.  According to the examination report, he taught in a 
largely sedentary job, until about five years prior, when he 
took a job as an upholsterer and stood all day.  He was 
essentially wheelchair bound for the past two years.  The 
examiner concluded that it was more likely than not that a 
good deal of his problem was due to peripheral neuropathy.  
The physician did not comment on his social and occupational 
impairment.


In November 2000 the RO implemented the Board's recent 
determination and granted service connection for post 
traumatic arthritis of the left knee, evaluated as 10 percent 
disabling from March 16, 1994, 100 disabling from March 4, 
1997 and 30 percent disabling effective May 1, 1998.  

Service connection for traumatic arthritis of the right knee 
was granted and awarded a 10 percent evaluation, effective 
March 16, 1994, a 100 percent evaluation effective August 19, 
1997 and a 30 percent evaluation from October 1, 1998.  
Special month compensation was granted based on the loss of 
use of both feet, effective from November 19, 1998.  The RO 
also granted entitlement to special monthly compensation 
based on account of being housebound from March 4, 1997 to 
October 1, 1998.  The RO assigned an effective date of March 
4, 1997, for a TDIU.  


Criteria & Analysis

The veteran seeks an effective date, earlier than March 4, 
1997, for the award of a TDIU, and argues that the proper 
date for the award "should be 1994".

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992).  The objective criteria, set forth at 38 
C.F.R. § 3.340(a)(2) (2001), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2001), 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  In determining whether the veteran is entitled 
to TDIU, neither his non-service-connected disabilities nor 
his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. §§ 4.1, 4.15 (2001).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the ability or inability to engage in substantial 
gainful activity, has to be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126- 
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  Once the veteran files a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2001), he 
obtains the procedural benefits bestowed by 38 C.F.R. § 
3.155(c) (2001), that provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), an informal 
claim for increase will be initiated by a report of 
outpatient examination or hospitalization by VA or the 
uniformed services for previously established service-
connected disabilities.  See Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for a TDIU).

In assigning the date of a private treatment report (March 4, 
1997) as the effective date of a 100 percent rating for 
traumatic arthritis of the left knee as well as the effective 
date of the grant of a TDIU, the RO essentially held that the 
date of an informal claim for increased compensation 
coincided with the date that it was first factually 
ascertainable that an increase in disability had occurred.

When the RO is considering a claim for an increased rating 
from a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a), and there is evidence of 
current service-connected unemployability in the claimant's 
claims file, the evaluation of that claim for increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU.  Norris v. West, 12 Vet. App. at 421.  The Court held 
in Norris that because the veteran in that case was already 
rated 70 percent disabled for his service-connected anxiety 
disorder, the evidence of his unemployability due to that 
disability reasonably raised a claim under 38 C.F.R. §§ 
3.155(c) and 3.157(b) for a TDIU under 38 C.F.R. § 4.16(a).  
Id. at 422. 

The veteran would argue that the question arises whether, 
prior to March 4, 1997, the record shows that unemployability 
was factually ascertainable, and that there was an informal 
claim for a TDIU of record, including any communication 
received from him evidencing a belief in entitlement to that 
benefit.  38 C.F.R. §§ 3.1(p), 3.157(b) (2001); Servello v. 
Derwinski, 3 Vet. App. at 199.

In the present case, the record shows that the veteran was 
discharged from active service in September 1945, and first 
filed for a claim for a TDIU in February 1997.  At that time, 
he was service-connected for an anxiety disorder that was 
rated as 10 percent disabling.  

After a review of more recently submitted evidence, in 
November 2000, the RO awarded the veteran service connection 
for right and left knee arthritis.  The left knee arthritis 
disorder was found to be 10 percent disabling from March 16, 
1994, and 100 percent disabling from March 4, 1997, the date 
of the veteran's left knee arthroscopy as documented in the 
private medical record.

In calculating the veteran's combined disability rating in 
the aforementioned rating decision, the RO arrived at a 
combined rating of 100 percent (see 38 C.F.R. § 4.25 (2001)) 
effective from March 4, 1997.  In the same rating decision, 
the veteran was granted a TDIU, and the effective date of 
that award was also established as March 4, 1997.  

In reviewing the evidence and pertinent regulations, the 
Board finds that an effective date earlier than March 4, 
1997, for the award of a TDIU is not warranted.  In reaching 
this conclusion, the Board is cognizant that the veteran has 
not appealed the effective date of his grant for service 
connection for posttraumatic arthritis of the right and left 
knees or peripheral neuropathy of the upper and lower 
extremities.  In this instance, the veteran would not be 
eligible for an effective date for a TDIU earlier than March 
4, 1997, given that he did not become eligible for a total 
rating until he had been awarded service connection, and a 
commensurate disability rating, for left knee post traumatic 
arthritis.  See 38 C.F.R. § 4.16(a).  Accordingly, the 
effective date of his TDIU is reflective, and dependent upon, 
the effective date granted for 100 percent rating for 
posttraumatic left knee arthritis.  

Thus, because the veteran did not meet the minimum criteria 
of section 4.16(a) until March 4, 1997, the evidence of his 
unemployability did not reasonably raise a claim under 
38 C.F.R. § 3.155(c) and 3.157(b) until this date.  As 
reported above, the RO established this date as the effective 
date for the TDIU.  The rating decision wherein the RO held 
that the veteran was entitled to a TDIU was made effective 
from March 4, 1997, based private medical evidence 
documenting his left knee arthroscopy on that date.  At the 
same time the RO granted service connection for right knee 
post traumatic arthritis and special monthly compensation for 
loss of use of both feet.  This had the effect of raising the 
combined evaluation for service-connected disabilities from 
60 percent (from March 16, 1994) to 100 percent from March 4, 
1997, thereby meeting the schedular requirements for a total 
disability rating as of that date.

Hence, the veteran met the requirements for a TDIU under 
38 C.F.R. § 4.16(a) as of March 4, 1997, within five days of 
the receipt of his formal claim.  

The Board notes that the veteran would argue that a proper 
effective date for his TDIU is "1994", however, as detailed 
above, he did not meet the minimum schedular requirement for 
a TDIU at any time in 1994, 1995 or 1996.  There is also some 
conflicting evidence about when he no longer was able to 
work.   

While, on the June 1994 Former POW Medical History, he 
reported that he was unable to function or work due to 
physical and emotional disorders related to service, he 
testified at his May 1996 RO hearing that he currently worked 
part time, thirty hours per week, as an upholsterer.  
Although, the private medical records dated in October 1996 
reveal his complaints of increased knee pain, they do not 
discuss his inability to work or his social or industrial 
impairment.  On the VA 21-8940 submitted in February 1997, he 
said he had last worked full time in December 1995, but on a 
similar form submitted in December 1998, he said he had last 
worked full time in November 1996 and, in January 1999, he 
indicated that he had last worked full time in 1992.

Nevertheless, as reported above, the Board must generally 
look to the evidence regarding his service-connected 
disabilities dated during the one-year period prior to his 
claim to determine whether it was "ascertainable that an 
increase in disability had occurred."  

However, in this case, inasmuch as the veteran first met the 
criteria for a TDIU under 38 C.F.R. § 4.16(a) as of March 4, 
1997, the award of a TDIU could be effective no earlier than 
this date, the date on which he was considered to have met 
the schedular requirements necessary for such an award.  
Accordingly, the claim for an earlier effective date must be 
denied.


ORDER

Entitlement to an effective date, prior to March 4, 1997, for 
a grant of a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

